          Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 1 of 11 Page ID #:5




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19582524
Notice of Service of Process                                                                            Date Processed: 04/01/2019

Primary Contact:           Allison Gentry
                           Delta Air Lines, Inc
                           Legal Dept. #981
                           1030 Delta Blvd
                           Atlanta, GA 30354

Electronic copy provided to:                   Glenna Liddell
                                               Norma Anderson
                                               Lucina Sagers

Entity:                                       Delta Air Lines, Inc.
                                              Entity ID Number 2078129
Entity Served:                                Delta Air Lines Inc
Title of Action:                              Solomon Berry vs. Delta Air Lines, Inc
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor / Employment
Court/Agency:                                 Riverside County Superior Court, CA
Case/Reference No:                            P.S.C. 1901521
Jurisdiction Served:                          Georgia
Date Served on CSC:                           04/01/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Solomon Berry
                                              858-805-5305

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
       Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 2 of 11 Page ID #:6


                                          SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                  (l~f TP9 ~IO (tl
                                               JV DIt~l'P1 L)

 RIOTICE TO DEFEP1DAfVT:
 (AVISO AL DEMANDADO):                                                                                                 F Q L E 10
                                                                                                                 SUPERiOR COURT OF CALIFORNIA
 DELTA AIR LINES~                                                                                                      COUNTY Oi= RIVERiIDE

                                                                                                                           MAR 0 4 Z019
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEiV1AfVDAiVDO EL DEfViA111DAilfTE):
 SOLOiv10N BERRY                                                                                                            `1F L~erumen.


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the.courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Sefvices Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. IdOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
 continuacion.
    Tiene 30 D/AS DE CALENDARIO despues de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta,
 Puede encontrar estos formularios de /a corte y mas informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en !a corte que /e quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
 que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso porincumpllmiento y la corte le
 podra quitar su sueldo, dinero y bienes sin mas advertencia.
   Nay otros requisitos /egales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un serviclo de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de sefvlcios legales sin rfnes de lucro. Puede encontrarestos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o poniendose en contacto con !a corte o el
 colegio de abogados /oca/es. AV1S0: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 o mas de valor reclbida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar e/ gravamen de /a cone antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMeER:
(EI nombre y direccibn de la corte es):      SUPER.IOR COURT OF CALIFORNIA                                                   ~               ~~~~
RIVERSIDE COUNTY                                                                                           ~          a®
3255 E. TAHQUITZ CANYON WAY PALM SPRINGS, CA 92262
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorne                 is.
(El nombre, la direccibn y el nGmero de tel6 fono del abogado de/ demandante, o del demand                        qt~no tiene abogado, es):
SOLOMON BERRY 77745 CALLE SONORA LA QUINTA, CA 92253 P8~8'-~0 5-5305

DATE: MARCH 4, 2019                                                  Clerk, by                                                                            Deputy
(Fecha)                                                              (Secretario)                                                                        (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatibn use el formulario Proof of Service of Summons, (PO .-01G
                                  RIOTICE TO THE PERSOPV SERVED: You are served
~seA~l        ~~="
         ~C 61~ .OF -..~..        1. 0 as an individual defendant.
       h° 1
                                 2. = as the person sued under the fictitious name of (specify):

                                                                                           xv-
                                     3. Fy J on behalf of (specify): ~ ~t~~

                                         under:        CCP 416.10 (corporation)                  CCP 416.60 (minor)
                                                  0 CCP 416.20 (defunct corporation)        C] CCP 416.70 (conservatee)
                                                  0 CCP 416.40 (association or partnership)      CCP 416.90 (authorized person)
                                               0 other (specify):
                                     4. 0 by personal delivery on (date):
                                                                                                                                                           PaQe 1 of 1
Fonn Adopted for Mandatory Use                                         SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
  Judicial Council of Califomia                                                                                                                  www.couhinlo.ca.gov
 SUM-100 IRev. .luly 1, 20091
       Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 3 of 11 Page ID #:7



                                                              GF' 0 L ED RNIA
                                                          -;uPlw~lal~~
  1    SOLOMON BERRY .                                        aaia
       77745 CALLE SONORA                                              ~ 2019
  2
       LA QUINTA, CA 92253                                      MAR Q,
  3    PHONE: 858-805-5305
       FAX: 442-324-0355                                         r Berumefi
  4    S OLBERRY2000@YAHOO. COM
  5
                                  SUPERIOR COURT OF CALIFORNIA
  6
                                       RIVERSIDE COUNTY
 7
       SOLOMON BEIZRY,                          Case No.: PS.Ce 19 0 1 5 2 1' .-.
 8
                     Plaintiff,
 9

       vs.                                                           x M ~
lo

       DELTA AIR LINES, INC.
12 '

13

14
                     Defendant
15

16                                              COMPLAINT
17
                     PLAINTIFF SOLOMON BERRY complains against
1.8

19     DEFENDANT DELTA AIR LINES, INC. Inclusive as follows e
20

21

22
                                               I. PARTIES
23

24                   1. ' I'LAINTIFF, SOLOMON BERRY, (HEREINAFTER
25
       "Plaintiff ') is an individual who is currently and was at all relevent
26

27

28

       PLEADING TITLE - 1
       Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 4 of 11 Page ID #:8




 1
       times herein, a resident of the State of California, County of Riverside,
 2

 3     City of La Quinta.
 4
                       2. Defendant, Delta Air Lines (.hereinafter " DAL") a
 5

 6     Coinpany based in Atlanta, Georgia, is currently and was at all relevant
 7

 8I
       times herein a resident of the State of Georgia, County of Fulton, City o
 9
       Atl anta.
10

11

12
                                                IT. FACTS
13

14                    1.Plaintiff is the widowed Husband of Ann Speeter, a Flight
15

16
       Attendant for DAL at t11e time of her death.
17
                      2. Plaintiff was awarded a settlement f.rom DAL and their
18

19     I Workmans Comp Insurer for a WRONGFUL DEATH LAWSUIT.
20
                      3. Plaintiff has been with the DECEASED since 1994 as bo
21

22     a married couple and as a domestic couple.
23

24
                      4. Plaintiff was first married to DECEASED in 1999.
25
                      5. Plaintiff divorced DECEASED in 2007.
26

27

28 1
       PLEADING TI'['LE - 2
         Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 5 of 11 Page ID #:9




     1
                       6. Plaintiff and DECEASED resumed a domestic
     2

     3    relationship in 2008, 7 months after divorce.
 4
                       7. Plaintiff and DECEASED remarried in March 2017.
 5

 6                     8. Deceased took her own life in October, 2017 due in large
 7

 8
          part to the horrible treatment and lack of support from DAL, while on a
 9
          Workmans Comp Leave, as noted in the suicide note she left behind.
10

11                     9. DAL has denied Plaintiff the DECEASED' S retirement
12
         I benefits due to the fact they were not married for one conJecutive year
13

14       I prior to the DECEASEDS deatli.
15

16
                       1.0. DECEASED has been a Flight Attendant for more than
17
         130 years, majority of time with Northwest Air Lines who was purchased I
18

19       by DAL in April, 2008.
20
                       11. DAL has awarded Plaintiff so>ne spousal death benefits
21

22       I but not earned retirement benefits.
23

24
                       12. During the years 2008-2016 DAL has acknowledged that
25
         Plaintiff and DECEASED were in fact a domestic couple as illustrated.
26

27

28

         PLEADING TITLE - 3
         Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 6 of 11 Page ID #:10




     1
          by the affidavit DAL required and has on file for some "spousal"
  2

  3       benefits.
  4
                         13. DAL mairitains and lceeps separate Northwest Air Lines
  5

  6       Benefits Handbook which they apply to merged Northwest employees
  7

  8
          (hereinater "PIVINW")
  9
                         14. Under the Northwest Handbook, section 1.2.24 titled
lo

lI       I"Qual.ified Joint and Survivor Benefit", it states in part "a reduced
12
         I annuity payable monthly to, and for the lifetime of, Participant with a
13

14       I survivor annuity payable monthly after the death of the participant to
15

16
         ~ and for the lifetime of the participant's spouse (but only if the participarit
19
          and such spouse were married on the participants annuity Starting Date
1.8

I9       I and the participant and such spouse were married for twelve
20
         I continuous months at some time.
21

22                      15. Last written communication from DAL stipulated that a
23

24
         I written request for additional revi.ew can be made prior to January 6,
25
         1 2019. A written request was submitted to DAL, Secretary,
26

27

28 1

         I PLEAD[NG_TITLE - 4
         Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 7 of 11 Page ID #:11




     1
          Administrative Subcommittee, Dept. 844 on December l, 2018. No
 2

 3        response received as of this filing.
 4
                                        III. CLAIMS FOR RCLIEF
 5

 6                       16. Plaintiffs DECEASED wife performed her obligations as
 7

 8
          a Flight Attendant for 31 years, last 10 with DAL who assumed
 9
          responsibility for Northwest Flight Attendants with purchase of same.
10

11                       17. DAL settled a WRONGFUL DEATH LAWSUIT there
12
          assuming responsibility for denying plaintiff the benefit of his wife.
13

14                       18. DAL settled a WRONFUL DEATH LAWSUIT thereby
15

16
          assum.ing responsibility for cutting short Plaintiffs marriage to
17 I
         I DECEASED.
18

19                      19. DAL settled a WRONGFUL DEATH LAWSUIT there
20
          assuming responsibility for denying Plainti.ffs deceased wife from
21

22        exercising her option of a plan to retire in 2018.
23

24
                        20. DAL should not be rewarded by keeping retirement
25
          beneCits froin Plaintiff as it was responsible for terminating Plaintiffs
26

27        marriage as evidenced by the settled WRONGFUL DEATH LAWSUIT.
2s

         I PLLADING TITLL - 5
      Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 8 of 11 Page ID #:12




                                       III. I'RA.YER FOR RELIEF

  3                    WHEREFORE, Plaintiff prays for the following relief:
  4
                       1.For retiremen.t benefits to be paid from Date of Death,
  5

  6    October 9, 2017, to present and continually as per Benefits Handbook.
 7

  8
                       2. For interest to be added to unpaid retirement benefits t7 om
  9
       October 9, 2017 till present.
]o

11                     3. For general damages for past, present, and fiiture pain and
12
       suffer h-ig.
13

14                     4. For such other and further relief as this court deems just
15

16
       and equitable.
17

1.8

19                    pl~~ 'D
20

21

22
                                                 SOEOlVION BERRY
23
                                                 77745 CALLE S ONO
24                                               LA QUINTA, CA. 922
25                                               TELEPHONE: 858-805-5305
26
                                                 solberiy2000@yahoo.com
                                                 Plaintiff, in Proper Person
27

28
       I'LEADING 'rITLE - 6
        Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 9 of 11 Page ID #:13

  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Sfafe Barnumber, and address):                                                       FOR COURT USE ONLY
  - Solomon Berry
      77745 CALLE SONORA
      LA QUIN7'A, CA 92253
         TELEPHONENO.: g 58 — c~05-5305                           FAxNo.: 442-324-0355
                      c~   T                              ~
     ATTORNEY FOR (Name): ~7 0LOMC✓N BEI~1tY
                                   RIVERSIDE
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
        sTREETADDREss: 3255 E. TAHQUITZ CANYON WAY
        MAILING ADDRESS:

       CITY AND zIP CODE: PALM SPRINGS, CA 92262
           BRANCH NAME:
     cASE NAME;
                        ~~ A-~y                   1d~         i~ G r. ~~ 9 (~ ~,(r)~= ~~
    CIVIL CASE COVER SHEET                                            Complex Case Designation
                                                                                                                  EN
 0 Unlimited        0 Limited
                                                                 ~ Counter 0 Joinder
                                                                                                                c~   ~B~. '1 9 ® i 5 ~ ~
     (Amount            (Amount
                                                                                                                JUDGE:
     demanded           demanded is                Filed with first appearance by defendant
     exceeds $25,000)   $25,000 or less)               (Cal. Rules of Court, rule 3.402)          DEPT:

                                items 7-d oeiow must pe comptetea (see tnstructions on paqe z).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                     Contract                                Provisionally Complex Civil Litigation
         Auto (22)                               ~ Breach of contract/warranty (06)      (Cal. Rules of Court, rutes 3.400-3.403)
                                                 ~-7
   EUninsured motorist (46)                            Rule 3.740 collections (09)       ~ Antitrust/Trade regulation (03)
   Other PI/PD)WD (Personal Injury/Property      0 Other collections (09)                0 Construction defect (10)
   Damage/Wrongful Death) Tort                         Insurance coverage (18)           0 Mass tort (40)
   ~ Asbestos (04)                               Q Other contract (37)                   0 Securities litigation (28)
   Q Product liability (24)                      Real Property                           ~ Environmental/Toxic tort (30)
   ~ Medical malpractice (45)                          Eminent domain/Inverse            ~ Insurance coverage ciaims arising from the
   ~ Other PI/PDIWD (23)                               condemnation (14)                       above listed provisionally complex case
                                                 0 Wrongful eviction (33)                      types (41)
    Non-PI/PD/WD (Other) Tort
   © Business tort/unfair business practice (07) 0 Other real property (26)              Enforcement of Judgment
      0 Civil rights (08)                                      Unlawful Detainer                        = Enforcement ofjudgment (20)
      ~      Defamation (13)                                   0 Commercial (31)                        Miscellaneous Civil Complaint
      0      Fraud (16)                                        0 Residential (32)                       ~ RICO (27)
      ~      Intellectual property (19)                        0 Drugs (38)                             ~ Other complaint (not specified above) (42)
      ~      Professional negligence (25)                      Judicial Review                          Miscellaneous Civil Petition
      ~ Other non-PI/PD/WD tort (35)                           0 Asset forfeiture (05)                  ~ Partnership and corporate governance (21)
      Employment                                               0 Petition re: arbitration award (11)    ~ Other petition (not specifred above) (43)
      0 Wrongful termination (36)                              0 Writ of mandate (02)
      n Other emDlovment (15)                                  F-1 Other ludicial review (39)
2. This case L—I is              is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
      a. E:1 Large number of separately represented parties                     d.      Large number of witnesses
      b. Q Extensive motion practice raising d'ifficult or novel                e.      Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve                             in other counties, states, or countries, or in a federal court
      c. 0 Substantial amount of documentary evidence                           f.      Substantial postjudgmentjudicial supervision

3.    Remedies sought (check all that apply): a.© monetary b. [] nonmonetary; declaratory or injunctive relief                                       c. M punitive
4. Number of causes of action (specify): 1
5. This case = is        0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may t~ form CM-015.)

Date;
MARC1-[ 4, 2019
                                   (TYPE OR PRINT NAME)                                                (,SIGNATURE OF PARTY 0 ATT RNEY FOR PARTY)              M~


  • Plaintiff must ffle this cover sheet with the first paper filed in the action or proceeding (except small claims cases/6r cgss°es filed
    underthe Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Fail r~t6ffle may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on alt
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.
                                                                                                                                                                   aae 1 oi 2
Form Adopled for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judiclal Council of Californla
                                                               CIVIL CASE COVER SHEET                                     Cal. Slandards of Judlc(al Adminlstralion, sld. 3,10
   CM-0101Rev. July 1, 2007)                                                                                                                             www.courtinio.ca.gov
      Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 10 of 11 Page ID #:14


                                                                                                                                                CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. If you are fjling a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1• This informatlon will be used to compile
 statistics about the types and numbers of cases filed. You rnust complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case• If the case flts both a general and 'a more specific type of cas-e liste.d in item 1,
 check the more specific one• If the case has multiple causes of action, check the box that best indlcates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong unde.r each case type in item 1 are provided below. A cover
 sheet musf be filed only with your initial paper. Failure to file a cover sh.eet with the first paper flled•in a civil case may subject a party,
Its counsel, or both to sanctions under rules..2.30 and 3.220 of the California Rules-of Court.
To Parties. In Rule 3.740 Collections Cases. A"collections oase" under rule 3,740 is defined as an actlon for recovery of money
owed.in a sum stated to be certain that is not more•than $25,000, exclusive of interest and aftorney's'fees, ar•ising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an actionseeking the following: (1) tort
damages,"(2)'punitive damages, (3) recovery of real.property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment• The identlfication of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, untess a deferidant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3•740.
 To Parfiies in Comptex Cases. In complex cases only, parfles must also use the Civif Case Cover Sheet to designate whether the
 case is complex. If a plaintiff belleves the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a pl'aintlff designates a case as conlplex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designatlon that the case is not complex, or, if•the plaintiff has made no designation, a designation that
 the case is complex.                                         CASE TYPES AND EXAMPLES
 Auto Tort                                         Contract                                          Provislonally Complex Civll Litigation (Cal.
       Auto (22)-Personal'injury/Property              Breach of ContractfWarranty (06)              Rules of Court Rules 3.400-3.403)
             Damage/Wrongful Death                          Br.each of Rental/Lease                       Arltitrusfll'rade Regulation (03)
       Uninsured Motorist (46) (if the                           Contract (not unlawful detalner          Constructlon Defect (10)
             case involves an uninsured                              or wrongful evictlon)                Claims• Involving Mass Tort (40)
             motorist claim subjecf to                      ContractNVarranty Breach--Seller              Securities Litigation (28)
             arbilration, check this item                       Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
             instead of Auto)                               Negligent 6reach of ConFracU                  Insurance Coverage Claims
 Other PI/PDIWD (Personal Injury/                               Warranty                                       (arising from provisionally comp/ex
Property Dama.geMfrongful Death)                            Other Breach of Contra ct/Wa rra nty               case type listed above) (41)
 Tort                                                  Collections (e•g•, money owed, open            Enforcement of Judgment
      Asbe.stos (04)                                        book accounts) (09)                           Enforcement of Judgment (20)
            Asbestos Property Damage                        Collectlon Case-Seller Plalntiff .                 Abstract of Judgmenl (Out of ,
                                                            Other Promissory Note/Collectlons                        County)
            Asbestos Personal Injury/
                  Wrongful Death                                Case                                           Confession of Judgment (non-
                                                       Insurance Coverage (not provisionally .                       domestic relations)
      Product Llabllity (not asbestos or
                                                            complex) (18)                                      Sister State Judgment
            toxic%nvironmental) (24)
      Medical Malpractice (45)                              Auto Subrogatlon                                   Adminlstrative Agency Award
            Medical Malpractice-                            Other Coverage                                         (not unpald faxes)
                   Physfcians & Surgeons               Other Contract (37)                                     Petition/Certlflcatlon of Entry of
            Other Professlonal Health Care                  Contractual Fraud                                      Judgment on Unpaid Taxes
                   Malpractice                              Other Contract Dlspute                             Oth'er Enforcement of Judgment
                                                   Real Property                                                     Case
      Other PUPD/WD (23)                                                                              Mlscollaneous Civil Complaint
            Premises Llabllity (e.g., slip             Eminent Domaln/Inverse
                                                            Condemnatlon (14)                             RICO (27)
                   and fall)
                                                       Wrongful Eviction (33)                             Other Complalnt (notspecified
            Intentional Bodily Injury/PDNUD                                                                    above) (42) .
                  (e.g., assault, vandallsm)           Other Real Property (e•g., quiet title) (26)            Declaratory Relief Only
            Intentional Infliction of                       Wrlt of Possesslon of Real Property                Injunctive Relief Only (non
                   Emotional Distress                       Mottgage Fdreclosure                                     harassment)
            Negligent Infliction of                         Qulet Title                                        Mechanics Llen
                  Emotional Distress                        Other Real Property (not eminent                   Other Commercial Complainf
            Other PI/PD/WD                                  domain, landlord/tenant, or                              Case (non fort/non complex)
Non-PI/PDIWD (Other) Tort                                   foreclosure)
                                                                                                               Other Clvll Complaint
     Business TorUUnfair Business                  Uniawful Datainer                                                (non-forf/non-complex)
          Practice (07)                                Commerclal (31)                                Miscellaneous Civil Petition
     Civil Ri9 hts (e.9•, discrimination,              Residential ()32                                   Partnership and Corporate
           false arrest) (not civil                    Drugs (38) (if the case involves Illegal                Governance (21)
           harassment) (08)                                 drugs, check this item; othenroise,           Other Petltion (not specified
     Defamatlon (e.g•, slander, Iibel) .                    report as Commercial or Residential)               above) (43)
              (13)                                 Judicial Review                                             Clvll Harassment , .• . , . . ,
     Fraud (16)                              • • -     Asset•Forfeiture (06)' `                                Workplace Violence
      Intellectual Property (19)                       Petition Re; Arbltration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                      Writ of Mandate (02)                                          Abuse
          Legal Malpractice                                 Writ-Administrative Mandamus                       Electlon Contest
          OtherProfessional Malpractice                     Writ-Mandamus on Limited Court                     Petitlon for Name Change
                (not medical or/egal)                           Case Matter                                    Petltion for Reflef From Late
       Other Non-PI/PD/WD Tort (35)                         Writ-Other Limited Court Case                            Claim
Empioyment                                                     Revlew                                          Other Civll Petition
     Wrongful Termination (36)                         Other Judicial Review (39)
     Other Employment (15)                                  Revlew of Health Officer Order
                                                            Notice of Appeal-Labor
                                                               Commissioner Appeals
                                                                                                                                               Page 2 of 2
cnn-olo tRev. JUly 1 • 20071
                                                         CIVIL CASE COVER SHEET
               Case 5:19-cv-00815-JGB-KK Document 1-1 Filed 04/30/19 Page 11 of 11 Page ID #:15


                                                  SUPERIOR COURT OF CALIFORNIA. COUNTY OF RIVERSIDE

     ❑      BANNING 311 E. Ramsey St., Banning, CA 92220                       ❑     MURRIETA 30755-D Auld Rd., Sulte 1226, Murrieta, CA 92563
     ❑      BLYTHE 265 N. Broadway, Blythe, CA 92225                           0     PALM SPRINGS 3255 E. Tahquitz Canyon Way, Palm Springs, CA 92262
     ❑      HEMET 880 N. State St., Hemet, CA 92543                            ❑     RIVERSIDE 4050 Main St., Riverside, CA 92501
     ❑      MORENO VALLEY 13800 Heacock St., Sle. D201,                        ❑     TEMECULA 41002 County Center Dr., #100, Temecula, CA 92591
            Moreno Valley, CA 92553
                                                                                                                                                                      RI-030
    ATTORNEY OR PARTY WITFIOUT'ATTORNEY (Nerne, Sfafe BarNumberandAddress)                                                       FOR COURT USE ONLY
     SOLOMON BERRY
     77745 CALLE SONORA
     LA QUINTA, CA 92253                                                                                                        Lr- QL [ EC~
                                                                                                                          SUPERIOf3 COt~~T (Jt" CALIF~f~NIA
                                                                                                                              C,OI.INTY   RIVEr{Slp
                 TELEPNONE No: 858-805-5305     FAx No. (opnenap: 442-324-0355
        E-MAIL ADDREss (oprlenal): SOLBERRY2000@YAHOO.COM                                                                        MAR 0 4 2019
           ATTORNEY FOR (Name): SOLOMON BERRY

                 PLAINTIFF/PETITIONER: SOLOMON BERRY



           DEFENDANT/RESPONDENT: DELTA AIR LINE S                                                                     E NUMBER:

                                                                                                                      ~~~n ~ 0 0 15 2 1
I                                                                    CERTIFICATE OF COUNSEL                                                                                         I

    The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons
    specified below:

         M        The action arose in the zip code of:                       92253


         ❑        The action concerns real property located in the zip code of:


         ❑        The Defendant resides in the zip code of:




    For more information on where actions should be filed in the Riverside County Superior Courts, please refer
    to Local Rule 1.0015 at www.riverside.courts.ca.gov.


    I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is
    true and correct.



        Date MARCH 4, 2019




       SOLQMON BERRY                                                                  op.
            (TYPE OR PRINT NAME OF H ATTORNEY 0 PARTY MAKINO DECLARATION)




                                                                                                                                                                Page 1 of 1
    Approved for Mandatory Use                                                                                                                                 Local Rule 1.0015
    Riverslde Superior Court
                                                                        CERTIFICATE OF COUNSEL                                   riverside.couds.co.govllocalfrms/lacalfrms.shbnl
    RI-030 [Rev.OA/15/13)
